Citation Nr: 0805073	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-21 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
antral gastric ulcer, postoperataive hemigastrectomy, with 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 30 percent evaluation for antral 
gastric ulcer, postoperative hemigastrectomy, with 
gastroesophageal reflux disease (GERD).  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in July 2006, the 
veteran indicated that he wanted to have a Board hearing held 
at the RO.  He subsequently submitted a personal statement in 
September 2006, wherein he withdrew his hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2007).

In May 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

The veteran's service-connected antral gastric ulcer, 
postoperative hemigastrectomy, with GERD is currently 
manifested by complaints of abdominal pain, heartburn, and 
vomiting without objective findings of recurrent hematemesis 
or melena, anemia, weight loss, or any other symptom 
combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for antral gastric ulcer, postoperative 
hemigastrectomy, with GERD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.10, 4.20, 4.114, Diagnostic Codes 7304, 7346 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Decision

The veteran seeks a higher evaluation for his service-
connected antral gastric ulcer, postoperative hemigastrectomy 
with GERD.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, service connection for chronic gastritis was 
granted by means of a September 1979 rating decision and 
assigned a noncompensable evaluation under Diagnostic Codes 
7399-7319, effective June 1978.  In March 1988, the RO 
granted the veteran a 20 percent evaluation, effective 
September 1987, under Diagnostic Code 7304.  The RO 
temporarily increased the veteran's evaluation to 100 percent 
due to hospitalization, from June 1991 to August 1991, and in 
April 2004, the veteran's evaluation was increased to 30 
percent.  

By correspondence received in November 2005, the veteran 
filed an informal claim seeking an increased rating.  As 
noted above, in January 2006 the RO denied the matter, 
confirming and continuing the 30 percent rating.  The veteran 
appealed therefrom.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the veteran's disability.

The 30 percent currently assigned for symptoms related to 
antral gastric ulcer, postoperative hemigastrectomy with GERD 
is contemplated by analogy to 38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Codes 7346-7304.  A 30 percent evaluation under 
Diagnostic Code 7346 is warranted for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is in order for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

The rating criteria for evaluating gastric ulcer is listed 
under Diagnostic Codes 7304 and 7305.  A 30 percent 
evaluation is not afforded under Diagnostic Codes 7304 and 
7305.  Rather a 40 percent evaluation rating is warranted for 
moderately severe symptoms, with less than severe symptoms 
but with impairment of health manifested by anemia and weight 
less or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating is warranted for severe symptoms with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Codes 7304, 7305 (2007).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Codes 7304 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.

In January 2006, the veteran was afforded a VA examination.  
The veteran informed the examiner that he has a history of 
daily vomiting, but no episodes of hematemesis or melena.  
The veteran denied having diarrhea, constipation, or episodes 
of colic, distention, and nausea.  The examiner observed the 
specific site of the veteran's antral gastric ulcer, and 
noted that the veteran's weight has remained stable.  
Examination of the abdomen revealed active bowel sounds in 
all four quadrants with right upper quadrant tenderness with 
no evidence of guarding or rebound.  There was no history or 
evidence of anemia, or any evidence of organomegaly, masses, 
or signs of a palpable hernia.  Diagnostic tests revealed 
changes of partial gastrectomy with Billroth type I 
reanastomosis, as well as a significant amount of 
gastroesophageal reflux.  The examiner observed the veteran 
had status post partial gastrectomy with significant 
gastroesophageal reflux, including a single episode of 
emesis.  The examiner diagnosed the veteran with old antral 
gastric ulcer and GERD.

VA outpatient treatment records dated from February 2000 to 
August 2007 reflect complaints and treatment for abdominal 
and epigastric pain persisting despite prescribed 
medications.  The treatment records also show that the 
veteran experiences daily vomiting and significant reflux 
which is associated with his previous stomach operation for 
duodenal ulcer.  A May 2006 VA outpatient treatment record 
notes that the veteran has nightly vomiting with some reflux 
and an acid taste in his mouth upon lying down.  The note 
further adds that the veteran has daily loose bowl movements, 
but does not exhibit melena, hematochezia, or hematemesis.  
In June 2006, the veteran returned for follow-up treatment 
and complained of problems with eating, "bring[ing] up white 
foamy material," and a feeling of food being caught in his 
esophagus/chest prior to vomiting.  The veteran also admitted 
to anorexia, and stated that he "never gets hungry."  Upon 
a review of the veteran's systems, it was noted that the 
veteran had chronic intermittent loose stools and 
constipation, with no evidence of melema, hematuria, or 
dysuria.  

Based upon the current medical evidence, the Board finds that 
the veteran's symptoms more closely approximate the criteria 
for a 30 percent rating under Diagnostic Code 7346.  There is 
no evidence that the veteran experiences material weight 
loss, hematemesis, melena, or anemia, all of which are 
criteria set forth for a 60 percent rating, as described 
above.  While the veteran experiences epigastric pain and 
vomiting, those symptoms are contemplated by the 30 percent 
rating currently assigned.  Additionally, the medical 
evidence of record does not show the veteran has had material 
weight loss associated with his service-connected disability.  
In a May 2006 personal statement, the veteran stated that he 
weighs 155 pounds, and contends that his weight is lower than 
normal due to his service-connected disability.  As stated 
previously, the January 2006 VA examiner reported the 
veteran's weight as being "stable."  In fact, the veteran 
has actually gained weight since his disability was service-
connected.  As the records show, the veteran weighed 137 
pounds upon entry into service and 144 pounds upon 
separation.  After service, the veteran's weight has 
fluctuated from 139 pounds in October 1987 to 153 pounds in 
August 2007.  The Board also acknowledges the veteran's 
contention that he suffers from anorexia, but as previously 
indicated, the veteran has gained weight, and in particular, 
VA outpatient treatment records show that the veteran's 
weight was 153.5, 157.2, 156, 155, and 160 pounds from June 
2006 to August 2007.  The veteran has not exhibited any 
material weight loss over the course of this appeal.  Thus, a 
higher rating under Diagnostic Code 7346 is not warranted.

The Board also finds that the veteran's GERD is not 
manifested by the moderately severe symptoms described above 
that are commensurate with an increased rating of 40 percent 
under Diagnostic Code 7304.  The medical evidence does not 
show that the veteran has anemia associated with his ulcer.  
The January 2006 VA examination report stated that there was 
no history or evidence of anemia.  As previously stated, the 
medical evidence also fails to show that the veteran has had 
weight loss to such a degree that there is an impairment of 
health.  No medical examiner has noted that the veteran's 
health is impaired due to weight loss associated with his 
GERD.  Moreover, the record reflects that the veteran has not 
had any incapacitating episodes due to his service-connected 
disability.  Although the veteran does report epigastric pain 
and nausea associated with his ulcer, the veteran does not 
contend and the medical evidence does not show that any 
physician has prescribed bedrest to treat the veteran's 
symptoms.  Furthermore, there is no medical evidence that the 
veteran's ulcer disease is active.  The VA examiner diagnosed 
the veteran with "old" antral gastric ulcer.  Based on the 
foregoing, the Board finds that an increased rating for 
gastric ulcer under Diagnostic Code 7304 is not warranted.

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened.  However, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his antral gastric ulcer, postoperative 
hemigastrectomy, with GERD, the benefit-of-the-doubt doctrine 
is not for application, and an increased rating must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2005 letter sent to the veteran.  
In the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  See also the 
May 2007 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a May 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
January 2006 rating decision, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
statement of the case was also issued to him in July 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records dated 
February 2000 to August 2007.  The veteran was also provided 
a VA examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
antral gastric ulcer, postoperative hemigastrectomy, with 
gastroesophageal reflux disease is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


